CHIEF JUSTICE CARRICO,
with whom JUSTICE COMPTON and JUSTICE STEPHENSON join, dissenting.
I must concede that, in a previous case, this court has given the word “any” the retrospective effect the majority opinion gives it in today’s decision. But it does not follow that the word should always be given such effect.
As the Society points out on brief, this is the issue in the present case: “Did the General Assembly intend that section 36-96.6 [C] apply to all restrictive covenants, or only to those executed after its passage?” We ascertain legislative intent from the language actually used, considering not only each word that is employed but also how it is utilized in the context of the whole statutory enactment. When the word “any” is considered in this context, it becomes clear, in my opinion, that the General Assem*246bly did not intend that “any” should have the retrospective effect the majority gives it today.
The word “any” is used not once but twice in § 36-96.6. It appears in both subsections A and C. Subsection A reads as follows:
Any restrictive covenant purporting to restrict occupancy or ownership of property on the basis of race, color, religion, national origin, sex, elderliness, familial status, or handicap, whether heretofore or hereafter included in an instrument affecting the title to real or leasehold property, is declared to be void and contrary to the public policy of this Commonwealth.
(Emphasis added.)
Subsection C reads as follows:
A family care home, foster home, or group home in which physically handicapped, mentally ill, mentally retarded, or developmentally disabled persons reside, with one or more resident counselors or other staff persons, shall be considered for all purposes residential occupancy by a single family when construing any restrictive covenant which purports to restrict occupancy or ownership of real or leasehold property to members of a single family or to residential use or structure.
(Emphasis added.)
If, in the enactment of § 36-96.6, it was intended that the word “any,” standing alone, should have retrospective effect, the General Assembly need only have used that discrete word at the beginning of subsection A. Yet, the General Assembly found it necessary to state expressly that the provisions of the subsection would apply to “[a]ny restrictive covenant . . . heretofore or hereafter included in an instrument affecting the title to real or leasehold property.” (Emphasis added.)
It is obvious to me the General Assembly did not intend that the word “any,” standing alone in subsection A, should have retrospective effect. It strains credulity, therefore, after its careful use of “heretofore or hereafter” in subsection A, to say the General Assembly intended by its mere use of the word “any” in subsection C, that the provisions of subsection C should also be given *247retrospective effect. Accordingly, I would reverse the judgment of the trial court and enter final judgment here in favor of Sussex.